COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of R.N.W.

Appellate case number:    01-13-00036-CV

Trial court case number: 0037937

Trial court:              312th District Court of Harris County

        The notice of appeal was due in this appeal on January 2, 2013. The notice of appeal was
filed on January 8, 2013, and on January 9, 2013, appellant timely filed a motion for extension of
time to file the notice of appeal. See TEX. R. APP. P. 26.1, 26.3; In re K.A.F., 160 S.W.3d 923,
927 (Tex. 2005). Accordingly, we grant appellant’s motion and deem the notice of appeal timely
filed.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: January 31, 2013